Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68358 Page 1 of 16


  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, D.C. 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
 16   (Counsel for the CMs and Additional Counsel listed below Signature Line)

 17                        UNITED STATES DISTRICT COURT
 18                      SOUTHERN DISTRICT OF CALIFORNIA
 19
      IN RE:                            Case No. 3:17-CV-00108-GPC-MDD
 20                                     [Consolidated with Case No. 3:17-CV-01010-
      QUALCOMM LITIGATION,              GPC-MDD]
 21
                                        MEMORANDUM OF POINTS AND
 22                                     AUTHORITIES IN SUPPORT OF APPLE
                                        INC.’S AND THE CMS’ DAUBERT MOTION
 23                                     TO EXCLUDE QUALCOMM EXPERT
                                        TESTIMONY THAT FAILS TO
 24                                     APPORTION PATENT ROYALTIES OR
                                        THAT CONTRAVENES THE ENTIRE
 25                                     MARKET VALUE RULE
 26                                     Judge:           Judge Gonzalo P. Curiel
                                        Date:            March 21, 2019
 27                                     Time:            1:30 p.m.
                                        Courtroom:       2D
 28

                                                                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68359 Page 2 of 16




  1                                            TABLE OF CONTENTS
  2
  3   I.      Background ........................................................................................................ 2 
  4   II.     Legal Standard ................................................................................................... 3 
  5   III.  Argument ........................................................................................................... 4 
  6           A.  Opinions Purporting To Value Cellular Standards (Evans, Stasik, Nevo,
  7                  Hart), Wireless Connectivity (Knittel), and Smartphone Features (Prince)
  8                  Should Be Precluded for Failure To Apportion. ....................................... 4 
  9           B.  Qualcomm Cannot Avoid Apportionment by Misapplying “Apple’s
 10                  FRAND Framework” (Evans/Stasik). ....................................................... 8 
 11           C.  Opinions Justifying the Sales Price as a Royalty Base Should Be
 12                  Precluded for Circumventing the EMVR (Evans, Nevo, Hart, Huber,
 13                  Fauvarque–Cosson, Stasik, Knittel, Prince). ............................................. 9 
 14   IV.  Conclusion ....................................................................................................... 10 
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                   i                            CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68360 Page 3 of 16



  1         A central issue in this case is whether Qualcomm’s royalties and royalty
  2   demands for its standard-essential patents (SEPs) are fair and reasonable. To support
  3   Qualcomm’s position that its royalties are fair and reasonable, multiple Qualcomm
  4   experts offer opinions relating to the value of 3G and 4G cellular standards, “wireless
  5   technology,” or “enhanced” smartphone features.1 These opinions contravene settled
  6   law, which, when determining a reasonable royalty, requires apportionment of patent
  7   royalties to identify the value of Qualcomm’s specific contributions to these
  8   technologies rather than the technologies’ overall value. The “essential requirement for
  9   reliability under Daubert” for expert opinions on reasonable royalties is that the
 10   royalty “must be based on the incremental value that the patented invention adds to the
 11   end product.” Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc., 809 F.3d
 12   1295, 1301 (Fed. Cir. 2015) (“CSIRO”) (citation and quotation marks omitted).
 13         Qualcomm’s experts made no attempt to quantify the incremental value to
 14   Apple or the CMs of any Qualcomm patent or portfolio, offering improper and
 15   irrelevant opinions on the overall value of wireless connectivity, cellular standards, and
 16   high-level iPhone and iPad “enhanced features,” and improperly claiming full-credit
 17   for these technologies. Without proper apportionment, those unmoored numbers are
 18   unconnected to the value of the Qualcomm portfolio, irrelevant, and prejudicial.
 19         Separately, a number of Qualcomm’s experts opine that the proper royalty base
 20   for any license is the sales price of the cellular device, without analyzing whether
 21   Qualcomm’s patents drive demand for the device’s entire value. This violates those
 22   same principles of apportionment as well as the entire market value rule (“EMVR”),
 23   which precludes reliance on the entire market value of a product as a royalty base
 24   unless the patented features are solely responsible for driving demand for the product.
 25   Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d, 1201, 1226–27 (Fed. Cir. 2014).
 26   Qualcomm seeks to circumvent settled law by characterizing the use of the sales price
 27
      1
 28    Specific example portions of Qualcomm’s expert reports concerning the opinions
      sought to be excluded are set forth in Appendices A and B hereto.

                                                  -1-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68361 Page 4 of 16



  1   of the cellular device as the royalty base as
  2                        These excuses cannot overrule apportionment requirements or
  3   EMVR. Royalties must be based on the smallest saleable patent-practicing unit unless
  4   the patented features drive demand.
  5         Both flaws are of particular concern in jury trials, where the jury may be unduly
  6   influenced by the idea that the royalty the patent holder seeks is relatively small
  7   compared to the large price, sales, or revenue figures associated with the entire
  8   products. E.g., Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1320–21 (Fed. Cir.
  9   2011) (disclosure of the end product’s $19 billion revenue “cannot help but skew the
 10   damages horizon for the jury, regardless of the contribution of the patented component
 11   to this revenue”).
 12         It would be improper enough if Qualcomm had one expert opine on the alleged
 13   importance of cellular technology or the prices of Apple’s full-featured devices. But
 14   Qualcomm has eight different experts offering opinions that suffer from these flaws,
 15   making it painfully evident that Qualcomm intends to defend its royalty demands on
 16   grounds squarely inconsistent with the law.
 17   I.    Background
 18         Significant effort goes into the development of cellular standards, commonly
 19   referred to by their respective generation (2G, 3G, 4G/LTE), with the standard setting
 20   organizations (“SSOs”) assisted by many industry players, including Ericsson, Huawei,
 21   Qualcomm, Nokia, ZTE, Samsung, LG Electronics, Motorola, and Intel. To the extent
 22   Qualcomm’s patents are relevant to cellular standards, they concern only a portion of
 23   that technology,                      . Ex. I (Knittel Rpt.) ¶ 24
 24
 25
 26                           ). Qualcomm has failed to value its SEPs or apportion its
 27   patented contributions to any cellular standard.
 28

                                                   -2-                    CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68362 Page 5 of 16



  1         Qualcomm also seeks to introduce expert testimony concerning the value of
  2   certain non-standardized, high-level “enhanced features,” such as
  3                                                            , to which Qualcomm claims to
  4   have contributed. Ex. K (Prince Rpt.) ¶ 5. As with its SEPs, Qualcomm’s experts have
  5   not valued any of the patents that it claims “        ” these features or apportioned its
  6   share of the myriad of patented and non-patented contributions that may do so.
  7   II.   Legal Standard
  8         A patentee cannot claim a royalty that overcompensates it for technology it did
  9   not invent. Garretson v. Clark, 111 U.S. 120, 121 (1884). The EMVR prohibits a
 10   patent holder from basing a royalty on an article’s entire market value—here, the
 11   iPhone, cellular iPad or other device—without showing that the specific patents solely
 12   drive demand for the device. LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d
 13   51, 66–68 (Fed. Cir. 2012); Uniloc, 632 F.3d at 1318–21; Lucent Techs., Inc. v.
 14   Gateway, Inc., 580 F.3d 1301, 1336 (Fed. Cir. 2009). Absent this showing, the patent-
 15   holder must use the smallest saleable patent-practicing unit with a close relation to the
 16   claimed invention as a royalty base. LaserDynamics, 694 F.3d at 67 (“it is generally
 17   required that the royalties be based not on the entire product, but instead, on the
 18   ‘smallest salable patent-practicing unit.’”).
 19         Further, no matter what base is used, apportionment is required to ensure that
 20   the patentee is not taxing inventions it did not create. See Finjan, Inc. v. Blue Coat
 21   Sys., Inc., 879 F.3d 1299, 1311 (Fed. Cir. 2018) (“if the smallest salable unit—or
 22   smallest identifiable technical component—contains non-infringing features, additional
 23   apportionment is still required.” (citing VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,
 24   1327 (Fed. Cir. 2014))). For standards, this same principle prevents an SEP-holder
 25   from including “any value flowing to the patent from the standard’s adoption.” CSIRO,
 26   809 F.3d at 1305. These twin rules—the EMVR and apportionment—ensure that the
 27   patentee does not recover more than it is due.
 28

                                                      -3-              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68363 Page 6 of 16



  1   III.    Argument
  2           A.    Opinions Purporting To Value Cellular Standards (Evans, Stasik,
                    Nevo, Hart), Wireless Connectivity (Knittel), and Smartphone
  3                 Features (Prince) Should Be Precluded for Failure To Apportion.
  4           Qualcomm’s experts should be precluded from offering any opinions or
  5   evidence on the overall value to Apple of (1) cellular standards; (2) wireless
  6   connectivity; or (3) high-level “enhanced features” because the experts fail to
  7   “apportion[] the value of [Qualcomm’s] patented invention[s].” Ericsson, 773 F.3d at
  8   1232 (citations omitted). Without apportionment, opinions concerning the overall
  9   value of these technologies are irrelevant, unreliable, and prejudicial.2
 10           Cellular Standards: Two of Qualcomm experts—David Evans and Eric Stasik—
 11   opine about the benefits of the 3G and 4G/LTE cellular standards, which they say
 12                                                                 Ex. A (Evans Rpt.) ¶ 32;
 13   see id. ¶¶ 30, 76, 247; Ex. D (Stasik Rpt.) ¶ 36,
 14                                   Ex. A ¶ 76,
 15                                      , Ex. D ¶ 92,
 16
 17                          Ex. A ¶¶ 32, 76, 189–194.
 18                                                                     Id. ¶ 104; see id. ¶¶
 19   307, 311, 314.
 20           Qualcomm experts Aviv Nevo and Oliver Hart make assumptions about
 21
 22
 23                 without quantifying the value of the smartphone features or Qualcomm’s
 24   cellular SEPs. Ex. G (Nevo Rpt.) ¶¶ 277–78 & n.480; Ex. H (Hart Rpt.) ¶¶ 17, 129.
 25           Wireless Connectivity: Qualcomm’s expert Christopher Knittel opines on the
 26
 27
 28   2
          Example opinions are set forth in Appendix A.

                                                    -4-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68364 Page 7 of 16



  1                                Ex. I ¶¶ 3, 174, 254, 271–72.
  2
  3
  4
  5
  6                                                      Ex. J (Knittel Dep.) at 45:4–46:13; Ex. I ¶
  7   24.
  8                                   , Ex. I ¶ 174,
  9
 10           “Enhanced Features”: Qualcomm’s expert Jeffrey Prince opines on the value of
 11   high-level smartphone “enhanced” features, such as
 12                                       . Ex. K ¶ 5. Without determining Qualcomm’s
 13   contribution to these “enhanced features,” Prince
 14                                .3 Id. ¶ 250 & Table 2.
 15           No Qualcomm expert attempts to apportion the value of Qualcomm’s patented
 16   contributions to these broad technologies. For example:
 17           Evans:
 18
 19
 20                        Ex. C (Evans Dep.) at 93:23–94:11 (emphasis added).
 21           Stasik:
 22
                         Ex. F (Stasik Dep.) at 309:20–310:2.
 23
                                 Id. at 320:11–14.
 24
                                 Id. at 335:12–15.
 25
              Knittel:
 26
 27   3
          Prince contends that
 28                                     . Ex. K ¶ 235 n.492. It is therefore unclear how the
      factfinder should interpret the results.

                                                       -5-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68365 Page 8 of 16



  1
  2                                                          Ex. J at 57:21–58:3
            (emphasis added); see also id. at 47:6–15, 48:7–49:5, 50:23–51:5, 51:18–
  3         24, 60:17–61:2.
  4         Prince:
  5
                                      Ex. L (Prince Dep.) at 65:16–22 (emphasis
  6         added); see also id. at 58:18–59:3, 64:5–13.
  7
  8         By offering opinions about the total value of cellular standards, wireless
  9   connectivity, and “enhanced features” without apportionment, Qualcomm and its
 10   experts improperly assign to Qualcomm the value of technologies that Qualcomm did
 11   not invent. Ericsson, 773 F.3d at 1232 (noting that the “patented feature must be
 12   apportioned from all of the unpatented features reflected in the standard” and
 13   “patentee’s royalty must be premised on the value of the patented feature, not any
 14   value added by the standard’s adoption of the patented technology”). Courts have
 15   refused similar attempts to claim credit for technologies as a whole, without a nexus to
 16   the relevant patent. See, e.g., TCL Commc’n Tech. Holdings, Ltd. v.
 17   Telefonaktiebolaget LM Ericsson, No. 8:14-cv-00341-JVS-DFM, Dkt. No. 1460 at 10–
 18   11 (C.D. Cal. Jan. 2, 2017) (excluding testimony because it “does not answer the
 19   question of the incremental value of Ericsson’s patent portfolio to the 4G standard”).
 20         Any relevance these opinions might have is outweighed by their danger of
 21   confusing and misleading the factfinder and unfairly prejudicing Apple and the CMs
 22   by introducing grand propositions about the value of cellular technology and huge
 23   revenue numbers from cellular products, seeking to suggest to the jury that the
 24   royalties Qualcomm seeks are reasonable in comparison. Uniloc, 632 F.3d at 1318–21.
 25   Evans, for example, conceded that he intends to introduce numbers representing the
 26   “                   ” of the standards—including the value of non-patented and/or
 27   non-Qualcomm technology and interoperability, with no context in terms of
 28   Qualcomm’s contribution—for the improper purpose of

                                                 -6-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68366 Page 9 of 16



  1
  2
  3                                                               Ex. C at 95:17–96:20, 99:10–
  4   100:6.
  5            Although Knittel opined that
  6                                                                                         Ex. J
  7   at 58:23–59:8; see also id. at 48:11–18,
  8
  9
 10                                 Id. at 63:14–20; see id. at 60:11–16. Prince plans to testify
 11   that his valuation of “enhanced features” is relevant even though
 12
 13
 14                                    Ex. L at 66:4–16.
 15            If Qualcomm’s experts are unable to use their data to determine the value of any
 16   Qualcomm patent or portfolio to Apple, the CMs or a relevant OEM, their opinions are
 17   no help to the jury. The failure to apportion requires exclusion of these opinions in
 18   their entirety. See Prism Techs. LLC v. AT&T Mobility, LLC, 2014 WL 4705403, at
 19   *6–7 (D. Neb. Sept. 22, 2014), order clarified, 2014 WL 4983800 (D. Neb. Oct. 6,
 20   2014) (“Because damages must be apportioned to the alleged infringing invention, the
 21   sweeping and categorical use of ‘network improvements’ to prove a correlation
 22   between revenues and the cost-savings of the invention is prohibited.”); Sprint
 23   Commc’ns Co. L.P. v. Comcast IP Holdings, LLC, 2015 WL 410342, at *2–3 (D. Del.
 24   Jan. 29, 2015) (applying similar reasoning). Any other result would create the
 25   misimpression that Qualcomm singlehandedly invented the 3G/4G wireless standards,
 26   all of wireless connectivity, or the “enhanced features,” confusing the jury and
 27   prejudicing Apple and the CMs.
 28

                                                   -7-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68367 Page 10 of
                                      16

            B.     Qualcomm Cannot Avoid Apportionment by Misapplying “Apple’s
  1                FRAND Framework” (Evans/Stasik).
  2         Two of Qualcomm’s experts—Stasik and Evans—attempt to circumvent the
  3   apportionment requirement by misapplying what they refer to as “Apple’s FRAND
  4   framework” to show that
  5                                        Ex. D ¶¶ 134–140; Ex. B (Evans Reb. Rpt.) ¶¶ 53–
  6   59. Apple’s framework multiplies a pro rata share of the licensor’s SEPs relative to all
  7   SEPs for that standard (the royalty rate) to a properly apportioned royalty base: the
  8   operating profit on the SSPPU (the baseband chipset). LaserDynamics, 694 F.3d at 67;
  9   Golden Bridge Tech. v. Apple Inc., 2014 WL 2194501, at *5–6 (N.D. Cal. May 18,
 10   2014) (baseband chipset); GPNE Corp. v. Apple, Inc., 2014 WL 1494247, at *13 (N.D.
 11   Cal. Apr. 16, 2014) (baseband chipset); In re Innovatio IP Ventures, 2013 WL
 12   5593609, at *13–14 (N.D. Ill. Oct. 3, 2013) (Wi-Fi chipset).
 13         Stasik and Evans misapply this framework by multiplying Qualcomm’s pro rata
 14   ownership share of cellular SEPs to non-apportioned royalty bases:
 15                               , Ex. D ¶¶ 136, 138–139; Ex. B ¶¶ 57–58,
 16                         , Ex. D ¶¶ 137–139; Ex. B ¶ 55, and
 17                            , Ex. D ¶¶ 136, 138–139; Ex. B ¶ 56. Putting aside the violation
 18   of legal rules for determining reasonable royalties, their analyses are flawed as a matter
 19   of law and logic.
 20         One cannot divorce the royalty rate from the royalty base. In any given
 21   methodology, a change to the base (which Qualcomm’s experts make) requires
 22   reexamination of the rate (which Qualcomm’s experts accept unchanged). D-Link, 773
 23   F.3d at 1226 (apportionment can be addressed “in various ways— by careful selection
 24   of the royalty base to reflect the value added by the patented feature . . . ; by
 25   adjustment of the royalty rate so as to discount the value of a product’s non-patented
 26   features; or by a combination thereof.”). The idea that Qualcomm should be entitled to
 27
 28                                    is contrary to law and unsupported by scientific

                                                   -8-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68368 Page 11 of
                                      16


  1   analysis.
  2         These analyses are also flawed because they rest on values (
  3                                                ) that include value associated with
  4   cellular (and non-cellular) non-standard essential patents, non-patented technology,
  5   equipment and costs, and the value of interoperability associated with cellular
  6   standards. It makes no sense to multiply these values by Qualcomm’s pro rata share of
  7   only cellular SEPs. This is not apportionment, which would require Qualcomm to
  8   isolate the value attributed to all cellular SEPs (or an appropriate approximation), and
  9   then multiply that number by Qualcomm’s pro rata share of cellular SEPs. CSIRO, 809
 10   F.3d at 1305 (“reasonable royalties for SEPs generally . . . must not include any value
 11   flowing to the patent from the standard’s adoption”).
 12         C.     Opinions Justifying the Sales Price as a Royalty Base Should Be
                   Precluded for Circumventing the EMVR (Evans, Nevo, Hart, Huber,
 13                Fauvarque–Cosson, Stasik, Knittel, Prince).
 14         Qualcomm’s experts’ opinions using the sales price of Apple products as the
 15   royalty base should be excluded for contravening the EMVR, which precludes reliance
 16   on the entire market value of a product as a royalty base unless the patented feature is
 17   “the sole driver of customer demand or substantially creates the value of the
 18   component parts,” Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904
 19   F.3d 965, 979 (Fed. Cir. 2018) (emphasis added), or “the basis for customer demand,”
 20   Lucent Techs., 580 F.3d at 1336.
 21         Qualcomm’s experts have not opined that Qualcomm’s patents are solely
 22   responsible for driving demand for the iPhone, iPad, or Apple Watch, nor have they
 23   opined that other features do not influence purchasing decisions. Power Integrations,
 24   904 F.3d at 979; Sonos, Inc. v. D & M Holdings Inc., 297 F. Supp. 3d 501, 516 (D. Del.
 25   2017) (“that the patented features are desirable and important or even essential, are not
 26   sufficient to prove that those features alone drive the market for the HEOS products”).
 27   Qualcomm’s experts instead offer various excuses to justify the use of the end device
 28   price as a royalty base, such as                                   , Ex. G ¶¶ 274–287,

                                                  -9-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68369 Page 12 of
                                      16


  1                         , Ex. H ¶¶ 15, 17, 115, 129; Ex. M (Huber Rpt.) at 848, Ex. D ¶¶
  2   28, 41, and                  , Ex. M at 848–49, Ex. D ¶¶ 47–49.4 These excuses
  3   disregard the legal requirements for a reasonable royalty and fail to alleviate the
  4   concern that using the wrong royalty base will mislead the jury into
  5   “overcompensating” for non-infringing features.5 LaserDynamics, 694 F.3d at 67–68.
  6         Qualcomm’s experts also opine
  7                                 . Ex. N (Fauvarque–Cossen Rpt.) at 856–60; Ex. M at 844;
  8   Ex. D ¶ 41. Even if ETSI were the only relevant SSO (which it is not),6 ETSI policy
  9   recognizes that an SSO cannot establish legal rules for a reasonable royalty, and “has
 10   left the resolution of FRAND-related disputes to the national courts.” TCL Commc’n
 11   Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson, 2018 WL 4488286, at *7
 12   (C.D. Cal. Sep. 14, 2018); see Ex. P (PTX004625, ETSI Directives) at 874 (IPR Guide
 13   § 4.3 on “Dispute Resolution” provides that “the national courts of law have the sole
 14   authority to resolve IPR disputes”). Under U.S. patent law, courts require the EMVR
 15   analysis in determining whether royalties are fair and reasonable.7
 16   IV.   Conclusion
 17         Apple and the CMs respectfully request that the Court excludes Qualcomm’s
 18   experts’ opinions and evidence that purport to calculate the value of cellular standards,
 19   wireless connectivity, high-level (“enhanced”) features, or that violate the EMVR.
 20
 21   4
        Opinions Apple and the CMs seek to preclude are set forth in App’x B, Parts I–III.
 22
      5
        Similarly, several experts discuss Apple’s revenues and profitability, e.g., Ex. A
      ¶ 104, Ex. G ¶ 86, Ex. K ¶ 26, to improperly justify higher royalties. See Uniloc, 632
 23   F.3d at 1318–21. These opinions, which Apple and the CMs also seek to preclude, are
      set forth in App’x B, Part IV.
      6
 24     See, e.g., Fed. Trade Comm’n v. Qualcomm Inc., 2018 WL 5848999 (N.D. Cal. Nov.
      6, 2018) (granting partial summary judgment to FTC on whether the IPR policies of
 25   two SSOs, TIA and ATIS, obligate Qualcomm to license its SEPs to chipset
      manufacturers).
      7
 26     Apple is aware that one district court has applied royalties on cellular SEPs by
      reference to the price of certain cell phones. TCL Commc’n, 2018 WL 4488286. That
 27   decision does not address whether doing so is consistent with the EMVR because the
      parties did not raise it. As discussed, each court that considered the issue in the context
 28   of SEPs has concluded that the royalty base should be a component of the end-user
      device, rather than the device itself.

                                                  -10-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68370 Page 13 of
                                      16


  1   Dated: February 14, 2019   Respectfully submitted,
  2
                                 By:    /s/ William A. Isaacson
  3                                    Juanita R. Brooks, SBN 75934, brooks@fr.com
  4                                    Seth M. Sproul, SBN 217711, sproul@fr.com
                                       FISH & RICHARDSON P.C.
  5
                                       12390 El Camino Real
  6                                    San Diego, CA 92130
                                       Phone: (619) 678-5070; Fax: (619) 678-5099
  7
  8                                    Ruffin B. Cordell (D.C. Bar No. 445801;
                                       pro hac vice) cordell@fr.com
  9
                                       Lauren A. Degnan (D.C. Bar No. 452421;
 10                                    pro hac vice) degnan@fr.com
                                       FISH & RICHARDSON P.C.
 11
                                       1000 Maine Avenue, S.W., Suite 1000
 12                                    Washington, D.C. 20024
                                       Phone: (202) 783-5070; Fax: (202)783-2331
 13
 14                                    William A. Isaacson (D.C. Bar No. 414788;
                                       pro hac vice) wisaacson@bsfllp.com
 15
                                       Karen L. Dunn (D.C. Bar No. 1002520;
 16                                    pro hac vice) kdunn@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
 17
                                       1401 New York Avenue, N.W.
 18                                    Washington, D.C. 20005
 19                                    Phone: (202) 237-2727; Fax: (202) 237-6131

 20                              Attorneys for Plaintiff and Counterclaim-Defendant
                                 Apple Inc.
 21
 22
                                 By: /s/ Jason C. Lo
 23                                  Theodore R. Boutrous, Jr., SBN 132099,
 24                                  tboutrous@gibsondunn.com
                                     Richard J. Doren, SBN 124666
 25                                  rdoren@gibsondunn.com
 26                                  Daniel G. Swanson, SBN 116556,
                                     dswanson@gibsondunn.com
 27                                  Michele L. Maryott, SBN 191993
 28                                  mmaryott@gibsondunn.com


                                             -11-              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68371 Page 14 of
                                      16


  1                                 Jason C. Lo, SBN 219030,
                                    jlo@gibsondunn.com
  2                                 Jennifer J. Rho, SBN 254312,
  3                                 jrho@gibsondunn.com
                                    Melissa Phan, SBN 266880,
  4                                 mphan@gibsondunn.com
  5                                 GIBSON, DUNN & CRUTCHER LLP
                                    333 South Grand Avenue
  6                                 Los Angeles, CA 90071
  7                                 Tel: (213) 229-7000; Fax: (213) 229-7520

  8                                 Cynthia E. Richman, DC Bar No. 492089,
  9                                 pro hac vice
                                    crichman@gibsondunn.com
 10                                 GIBSON, DUNN & CRUTCHER LLP
 11                                 1050 Connecticut Avenue, N.W.
                                    Washington, DC 20036
 12                                 Tel: (202) 955-8500; Fax: (202) 467-0539
 13
                               Attorneys for Defendants, Counterclaimants, and
 14                            Third-Party Plaintiffs Compal Electronics, Inc., FIH
                               Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
 15
                               Pegatron Corporation, and Wistron Corporation
 16
 17                                 Hugh F. Bangasser, pro hac vice
 18                                 hugh.bangasser@klgates.com
                                    Christopher M. Wyant, pro hac vice
 19                                 chris.wyant@klgates.com
 20                                 J. Timothy Hobbs, pro hac vice
                                    tim.hobbs@klgates.com
 21                                 K&L GATES LLP
 22                                 925 Fourth Avenue, Suite 2900
                                    Seattle, Washington 98104
 23                                 Tel: (206) 623-7580; Fax: (206) 370-6371
 24
                                    Caitlin C. Blanche, SBN 254109,
 25                                 caitlin.blanche@klgates.com
 26                                 K&L GATES LLP
                                    1 Park Plaza Twelfth Floor
 27                                 Irvine, CA 92614
 28                                 Tel: (949) 253-0900; Fax: (949) 253-0902

                                           -12-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68372 Page 15 of
                                      16


  1                            Attorneys for Defendant, Counterclaimant, and
                               Third-Party Plaintiff Wistron Corporation
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -13-              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 789-1 Filed 02/14/19 PageID.68373 Page 16 of
                                      16


  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on February 14, 2019, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6   mail, facsimile and/or overnight delivery.
  7         Executed on February 14, 2019.
  8
                                                   /s/ William A. Isaacson
  9                                                William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    -14-              CASE NO. 17-CV-00108-GPC-MDD
